Title: From George Washington to Richard Washington, 15 April 1757
From: Washington, George
To: Washington, Richard



Dear Sir,
Fort Loudoun April 15th 1757.

After so long Silence it may be expected I shoud introduce this Letter with an Apology for my seeming neglect, it is necessary to urge something in my defence I own Sir, that I may satisfy you it proceeds from a very different cause than the want of Inclination, and what can be so proper as the Truth.
I have been posted then for twenty Months past upon our cold and Barren Frontiers, to perform I think I may say impossibilitys that is, to protect from the cruel Incursions of a Crafty Savage Enemy a line of Inhabitants of more then 350 Miles extent with a force inadequate to the taske, by this mean I am become

in a manner an exile and Seldom informd of those oppertunitys which I might otherwise embrase of corrisponding with my friends.
Experience Sir, has convincd every thinking Man in this Colony that we must bid adieu to peace and safety whilst the French are allowd to possess the Ohio, and to practice their hellish Arts among the numerous Tribes of Indian Nations that Inhabit those Regions. They are also convincd that it must be attended with an expence infinitely greater to defend our Possessions (as they ought to be defended) against the Sculking Enemy than to remove the cause of our groundless Fears in the Reduction of the Place—Fort Duquesne I mean, Yet, from what strange Causes I know not, no attempt this Season will be made I fear, to destroy this Hold of Barbarians—for they deserve no better a name who have become a Terror to three populous Colonies—Virginia may justly say she was always willing to furnish her full proportion of Men and money for this desirable end—and I think I can venture to affirm that there never was, and verily I believe never will be, a more favourable time than now for an Enterprize of this kind while the Enemy’s Troops are (doubtless) drawn of to the Northward to defend themselves at home against the more formidable attacks of Lord Loudoun.
I have now to add—That I am so little acquainted with the Business relative to my private Affairs that I can scrace give you any information concerning it—I know that I ought to have some Tobo and that it ought to be Shipd—that I have begd the favour of Colo. Carlyle on Potomack and Fielding Lewis Esqr. on Rappahannock to do this for me and that I desird them to write you in my behalf and draw for Sundry things which I am in want of but whether any part, or all of this is done I know not I shall therefore desire these two things of you first that you may put yourself to no real Inconvenience in providing Goods to greater amount than my Remittances will fetch because I by no means intended to be troublesome when I sollicited your Corrispondance—and secondly that whatever Goods you may send me where the prices are not absolutely limited you will let them be fashionable—neat—and good in their several kinds. Inclosd is a List of Sundries which I shoud

be glad to receive agreeable to those Directions. I am Dr Sir Yr affecte & Obedt Friend

Go: Washington

